Citation Nr: 1440415	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for an acquired psychiatric disability to include delusional disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery disease (CAD) to include as due to toxin exposure at the El Toro military base.

4.  Entitlement to service connection for pulmonary emphysema to include as due to toxin exposure at the El Toro military base.

5.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) to include as due to herbicide exposure and/or toxin exposure at the El Toro military base.

	

REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1955 to April 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  April 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The RO denied service connection for depression and extreme stress (claimed as depression and extreme stress and to include delusional disorder and any acquired psychiatric disorder), and service connection for chronic disability of the lumbar spine (claimed as back problems).  Within the year, the Veteran submitted additional evidence and claims.  The RO responded in a March 2012 rating decision which denied service connection for emphysema, COPD, coronary artery disease status post coronary artery bypass graft (claimed as congestive heart disorder, and congestive heart failure), PTSD (claimed as depression and an extreme stress to include delusional disorder, and any acquired psychiatric disorder), and lumbar spine disability (claimed as back condition, spinal problems).  In April 2012, the Veteran submitted his notice of disagreement with these decision, limited to the issues reflected on the title page of this decision.

In May 2014, the Veteran and [redacted] testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.   In June 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability, to include delusional disorder, major depressive disorder, and PTSD; CAD, to include as due to toxin exposure at the El Toro military base; pulmonary emphysema, to include as due to toxin exposure at the El Toro military base; and COPD, to include as due to herbicide exposure and/or toxin exposure at the El Toro military base are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate that a back disability was present in service or within a year of discharge from service or that any currently diagnosed back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2010, December 2011, and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his attorney suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  Service Treatment Records (STRs) are associated with the claims file, as are pertinent VA and identified private medical records.  The Board notes that the Veteran mentions Social Security Administration (SSA) records related to his claim to an acquired psychiatric disorder in a July 2010 correspondence.  VA in response to this correspondence contacted SSA for such records.  Unfortunately, SSA notified VA in April 2012 that the Veteran's SSA medical records were destroyed.

The Veteran was not afforded a VA examination with regard to his claim for service connection for a low back disability.  Generally, a VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  A Veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Here, a VA examination is not required because the competent evidence fails to show that the Veteran's low back disability may be associated with the Veteran's service.  Furthermore, the record before the Board contains no credible evidence of continuous symptoms since service.  Likewise, there is no credible indication that the claimed low back disability or persistent or recurrent symptoms of such disability may be associated with his service.  In short, this evidence falls short of the standard for determining when a VA examination is necessary.  See Waters, 601 F.3d at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Service Connection Requirements

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  However, as arthritis is not shown within a year after discharge from active service, the presumptions are not for application in this case.  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), including arthritis, service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specifically, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, arthritis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition was noted during service, or in the presumptive period, is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

Merits

The Veteran testified in May 2014 that he developed a back disability from lifting patients out of beds in Bethesda Naval Hospital and later going through a training course where he had to carry Marines on his shoulders.  He contends that shortly after these exertions he began to notice pain in his lower back which occurred when lifting.

The Board on the onset notes that the Veteran's STRs do not document any complaints or treatment of any back problem.  Instead, there are reports by the Veteran that he did not have any swollen or painful joints in his December 1961 Medical History Report.  Likewise, the medical clinician who performed the Veteran's examination at separation reported a normal spine.

The Veteran contends that he first began receiving treatment "in the nineties sometimes" at the Charleston VA Medical Center (VAMC) because he was unaware that he could avail himself of VA care.  The Veteran's Charleston VAMC treatment records provide evidence that the Veteran was diagnosed with spondylosis of the thoracic spine during a chest x-ray in August 1994.  A July 2000 computerized problem list from the Charleston VAMC reported the following: "Back Pain for 40 years 03/28/97."  The corresponding March 1997 VA treatment note speaks only to the Veteran taking Tylenol for back pain and how a change from Tylenol would be beneficial. 

Initially, as noted in his August 1994 chest x-ray, the Veteran has a current diagnosis of spondylosis of the thoracic spine.

Turning to the Veteran's in-service injury, the Veteran testified that he developed a back disability from lifting patients out of beds in Bethesda Naval Hospital and later going through a training course where he had to carry marines on his shoulders.  In weighing the Veteran statements, the Board notes that the Veteran never reported his injuries while he was in-service, during his exit examination, or in his later 1961 Report of Medical History following separation.  While the Veteran contends that this was due to the minor nature of the disability at the time, the Board notes that the Veteran's STRs, including reports of examinations, appear to be complete and it is reasonable to conclude that they would include reference to a lower back injury if such occurred.  It is also reasonable to conclude that these reports and examinations are accurate because they are prepared by impartial health care providers and exist for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination for purposes of entrance and exit to service.  Likewise, the Veteran's report at service separation, that he did not have lower back problems, is a contemporaneous report.  Thus, it is found to be credible and weighs against the claim. 

Further, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence shows that the Veteran first sought care for his low back disability in the "early nineties," at least 30 years since his separation from the military.  The amount of time that passed between service and the first symptoms, complaints, or treatment of record is evidence that weighs against the low back disability claim on a direct and presumptive basis.  Furthermore, neither the Veteran nor his attorney have presented, identified or alluded to the existence of any medical evidence suggesting a relationship between a currently diagnosed back disability and service.  In short, there is no competent medical evidence to support the claim for service connection for a back disability.

The only other evidence of record supporting the Veteran's claim for service connection for a back disability is his own lay statements . Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of back problems until the 1990s, more than 30 years after service.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of an back disability because diagnosing back disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.





	


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claims for service connection remaining on appeal.  

Initially, the Board notes that records associated with the VBMS claims file indicate that the RO received a properly executed VA form 21-22a, appointing Kenneth L. Lavan as the Veteran's attorney in February 2014.  However, there is no actual copy of the VA form 21-22a associated with either the Veteran's claims file, VBMS, or Virtual VA electronic records.  On remand, a copy needs to be obtained and associated with either the Veteran's records.
 
Turning to the Veteran's contention that he was exposed to toxins while he was serving at the El Toro military base, the Board finds that further development is necessary to determine if and what type of toxins the Veteran may have been exposed to while he was stationed in El Toro from 1957 to 1959.  The Veteran testified that a government agency has made determinations on the toxins used at El Toro.  The Board notes that in conducting a search on El Toro the VA should elicit information from government agencies which may have such records (i.e. Environmental Protection Agency).

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4) (2013).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's disabilities of CAD, pulmonary emphysema, and COPD were diagnosed and are currently being treated by VA medical personnel.  The Veteran contends that these disabilities were caused by exposure to toxins while he was station at the now shuttered El Toro military base, a contention still being developed. The Board reasons that the Veteran's contention raises a reasonable possibility of a nexus between an event in service and his current disabilities.  Considering the foregoing, the Board finds a VA examination and opinion is warranted regarding the claims for service connection for CAD, pulmonary emphysema, and COPD.
 
Regarding the Veteran's claim for an acquired psychiatric disability to include delusional disorder, major depressive disorder and PTSD,  the Veteran has been diagnosed with an acquired psychiatric disorder to include a delusional disorder in a November 2010 VA examination.  The Board notes that the Veteran's attorney drew attention to the Veteran's STRs which indicate that he was given a psychiatric examination in December 1956 while on active duty for impersonating an officer.  The Veteran's diagnosis at the time was "Emotional Immaturity."  The Veteran's attorney contends that this offense is evidence of a manifestation of the Veteran's delusional disorder while in service.  The Board reasons that given the Veteran's current diagnoses of a delusional disorder, and the December 1956 psychiatric examination which details a history of fantasies, that the Veteran's acquired psychiatric disability to include delusional disorder, major depressive disorder, and PTSD may be related to service.  Considering the foregoing, the Board finds a VA examination is warranted to determine the etiology of any diagnosed acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the most recent VA form 21-221 received in February 2014 appointing attorney, Kenneth L. Lavan.

2.  Copies of all outstanding VA treatment records from the Charleston VAMC should be obtained and added to the claims folder.  The Board notes that the claims file contains sporadic VA treatment records from 1994 while the Veteran testified that he was receiving care for his acquired psychiatric disabilities from the nineties.  The AOJ should ensure that the Veteran's VA treatment records from the Charleston VAMC for the period from 1990 to 2000 have been associated with the claims folder.  Any achieved records should be retrieved from storage.

If the AOJ cannot obtain the records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Review the Veteran's service personnel record to determine the extent of his activities as a medical technician at the Marine Corps Air Station at El Toro.  Provide that information to appropriate agencies (such as, but not limited to, the Department of Defense or the Environmental Protection Agency or VA's Environmental Agents Service) through appropriate channels (such as, but not limited to, the Under Secretary for Health) and obtain an opinion as to whether he was likely exposed to any hazardous chemicals as part of his active duty service and the extent of any exposure.

4.  After the above development has been completed, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner should take a history from the Veteran, and must review the claims file, to include personnel records and a psychiatric assessment, and should include a notation of that review in the report.  The examiner's opinion should specifically address the following: 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) State whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria.  If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor.
 
(c) For diagnosed psychiatric disabilities other than PTSD, to include delusional disorder and major depressive disorder, the examiner should opine, for each diagnosis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder(s) began during active service or is/are etiologically related to the Veteran's period of active duty.  

In providing an opinion, the examiner should comment on the Veteran's December 1956 active duty psychiatric report, wherein the Veteran was evaluated for impersonating an officer.  The examiner should also comment on the Veteran's attorney contention that this offense was evidence of a manifestation of the Veteran's delusional disorder while in service

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

5.  Then,  schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his CAD, pulmonary emphysema, and COPD.  The examiner should take a history from the Veteran, and must review the claims file, and should include a notation of that review in the report.  The examiner's opinion should specifically address the following: 

The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's currently diagnosed CAD, pulmonary emphysema, and COPD disability is etiologically related to the Veteran's exposure to toxins at the El Toro military base or otherwise etiologically related to his active service.

In providing an opinion, the examiner should comment on the Veteran's contention that his exposure to toxins led to his development of his current CAD, pulmonary emphysema, and COPD.  The VA examiner is also asked to comment on any report produced by the AOJ concerning the use of toxins at the El Toro military base.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

6.  Ensure that the examination report(s) comply with this remand and the questions presented in this request.  If the report(s) are/is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

7.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims for service connection remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


